DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-4, 6-12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 


Ookubo fails to expressly disclose wherein each of the two or more oscillation circuits of the first oscillation circuit unit, and the two or more oscillation circuits of the second oscillation circuit unit comprise a sensing coil and a capacitor, and 3Application No. 16/000,099 Docket No. 013057.1632 wherein an 
In related endeavors, Ko (US 20180074283) and Horak (US 20080185526) fail to remedy the deficiencies of Ookubo with respect to wherein each of the two or more oscillation circuits of the first oscillation circuit unit, and the two or more oscillation circuits of the second oscillation circuit unit comprise a sensing coil and a capacitor, and 3Application No. 16/000,099 Docket No. 013057.1632 wherein an inductance of the sensing coil included in each of the first oscillation circuit unit and the second oscillation circuit unit is changed in response to movement of the lens barrel.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 02/09/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-4, 6 and 7, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 8, Ookubo teaches an actuator, in at least (figure 1A, abstract, ), comprising: two or more detection targets (53) disposed on a surface and another surface of a lens barrel (Fig. 4B), respectively; an oscillating unit (Fig. 7, 541) comprising a first oscillation circuit unit (541) comprising two or more oscillation circuits (FF1 and FF2) disposed to face the surface and a second oscillation circuit unit (First circuit comprising two circuits for switching circuits PM12, PM13, second circuit comprising two circuits for switching circuits PM22, PM23) comprising two or more oscillation circuits (FF1 and FF2) disposed to face the other surface configured to output 
Ookubo fails to expressly disclose wherein each of the two or more oscillation circuits of the first oscillation circuit unit and the two or more oscillation circuits of the second oscillation circuit unit comprises a sensing coil and a capacitor, and wherein an inductance of the sensing coil included in each of the first oscillation circuit unit and the second oscillation circuit unit is changed in response to movement of the lens barrel.
In related endeavors, Ko (US 20180074283) and Horak (US 20080185526) fail to remedy the deficiencies of Ookubo with respect to wherein each of the two or more oscillation circuits of the first oscillation circuit unit and the two or more oscillation circuits of the second oscillation circuit unit comprises a sensing coil and a capacitor, and wherein an inductance of the sensing coil included in each of the first oscillation 
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 02/09/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 9-12, 15 and 16, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 17, Ookubo teaches an actuator, in at least (figure 1A; Col. 9, Ln. 26-46), comprising: a driving device configured to output a driving signal in response to an input signal and a feedback signal (Output oscillation signals from amplifiers 544, 545 having “variable pulse widths”, with the methods Figs. 8A and 10 clearly implying the motors driven separately in fast or slow modes, and therefore the output signals are distinct.); driving coils configured to move a lens barrel in two different directions perpendicular to an optical axis of the lens barrel in response to the driving signal (First circuit comprising two circuits for switching circuits PM12, PM13, second circuit comprising two circuits for switching circuits PM22, PM23); detection targets disposed on the lens barrel; oscillation circuits configured to output frequencies of oscillation signals in response to a position of the detection targets (Output oscillation signals from amplifiers 544, 545 having “variable pulse widths”, with the methods Figs. 8A and 10 clearly implying the motors driven separately in fast or slow modes, and therefore the output signals are distinct.); and a determining unit (57) configured to calculate the position of the lens barrel in the two different directions in response to the 
Ookubo fails to expressly disclose wherein each of the two or more oscillation circuits comprise a sensing coil and a capacitor, and wherein an inductance of the sensing coil included in each of the two or more oscillation circuits is changed in response to movement of the lens barrel.
In related endeavors, Ko (US 20180074283) and Horak (US 20080185526) fail to remedy the deficiencies of Ookubo with respect to wherein each of the two or more oscillation circuits comprise a sensing coil and a capacitor, and wherein an inductance of the sensing coil included in each of the two or more oscillation circuits is changed in response to movement of the lens barrel.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 02/09/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 18-20, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872